HOBSON, Acting Chief Judge.
This is an appeal from an order of the lower court denying and dismissing a petition for order of administration unnecessary. The record on appeal shows that all of the requirements of § 735.04(3), F.S. 1973, were met.
It is true that the statute states “the circuit judge may dispense with administration . . . ” and, therefore, it is discretionary with the trial court whether or not to dispense with administration. Under the facts of this case we feel that justice would be best served by granting the petition in this cause.
Reversed and remanded.
BOARDMAN and GRIMES, JJ., concur.